          Case 2:16-cv-00302-MCE-EFB Document 113 Filed 05/05/20 Page 1 of 5


 1   Dean Kawamoto (Bar No. 232032)                       John B. Sullivan (Bar No. 96742)
     dkawamoto@kellerrohrback.com                         jbs@severson.com
 2   Derek W. Loeser, admitted pro hac vice               Erik Kemp (Bar No. 246196)
 3   dloeser@kellerrohrback.com                           ek@severson.com
     KELLER ROHRBACK L.L.P.                               Mary Kate Sullivan (Bar No. 180203)
 4   1201 Third Avenue, Suite 3200                        mks@severson.com
     Seattle, WA 98101-3052                               SEVERSON & WERSON
 5   Tel.: (206) 623-1900                                 A Professional Corporation
     Fax: (206) 623-3384                                  One Embarcadero Center, Suite 2600
 6                                                        San Francisco, CA 94111
 7   Thomas E. Loeser (Bar No. 202724)                    Tel.: (415) 398-3344
     tomloeser@hbsslaw.com                                Fax: (415) 956-0439
 8   HAGENS BERMAN SOBOL SHAPIRO L.L.P.
     1301 Second Ave, Suite 2000                          Attorneys for Defendants
 9   Seattle, WA 98101
     Tel.: (206) 623-7292
10
     Fax: (206) 623-0594
11
     Attorneys for Plaintiffs
12   (Additional counsel listed on signature page)

13                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
14
                                      SACRAMENTO DIVISION
15

16   EUGENIO AND ROSA CONTRERAS,
     WILLIAM PHILLIPS, TERESA BARNEY,
17   KEITH AND TERESA MARCEL, SHERLIE                No. 2:16-cv-00302-MCE-EFB
     CHARLOT, JENNIE MILLER, and EDWIN
18   YAGER, on behalf of themselves and all others   STIPULATED MOTION AND
     similarly situated,                             ORDER ALLOWING PLAINTIFFS TO
19                                                   AMEND/CORRECT THE SECOND
                                      Plaintiffs,
                                                     AMENDED CLASS ACTION COMPLAINT
20
            v.                                       AND EXTENDING TIME FOR
21                                                   DEFENDANTS TO RESPOND
     NATIONSTAR MORTGAGE LLC, a Delaware
22   Limited Liability Company; SOLUTIONSTAR,
     LLC (N/K/A XOME HOLDINGS LLC), a                Action Filed:   February 12, 2016
23                                                   Trial Date:     TBD
     Delaware Limited Liability Company; and
24   DOES 1 through 1000,

25                                    Defendants.

26
27

28

30

31
          Case 2:16-cv-00302-MCE-EFB Document 113 Filed 05/05/20 Page 2 of 5


 1          Plaintiffs Eugenio and Rosa Contreras, William Phillips, Teresa Barney, Keith and Teresa
 2   Marcel, Sherlie Charlot, Jennie Miller and Edwin Yager, on behalf of themselves and all others
 3
     similarly situated (“Plaintiffs”) and Defendants Nationstar Mortgage LLC and Solutionstar Field
 4
     Services LLC (who Defendants claim is erroneously named as Solutionstar LLC) (collectively
 5
     “Nationstar”) (together, the “Parties”) by and through their respective counsel of record, hereby submit
 6

 7   this Stipulated Motion regarding the following:

 8          1.   Through the course of discovery, Plaintiffs have received additional information regarding

 9               the corporate structure and identity of the Defendants which now necessitates the need to
10
                 amend the Second Amended Class Action Complaint (“SAC”), ECF No. 50, in order to
11
                 remove and correct a misnamed defendant.
12
                    A.   Plaintiffs named Solutionstar LLC as a defendant in their SAC.
13
                    B.   In fact, the correct legal names of the Solutionstar defendant entities are:
14

15                       Solutionstar Holdings LLC, N/K/A Xome Holdings LLC, and Solutionstar Field

16                       Services LLC.
17          2.   Plaintiff Edwin Yager has decided to withdraw as a named plaintiff in this matter, and
18
                 Plaintiffs Eugenio and Rosa Contreras wish to add factual allegations to the complaint
19
                 regarding their payment of Pay-to-Pay fees.
20
            3.   The parties wish to conform the complaint to the Court’s Orders on the Motions to
21

22               Dismiss, ECF Nos. 19, 79.

23          4.   The parties met and conferred regarding the proposed corrections and amendments of the

24               SAC by letter on March 24, 2020, by telephone on April 2, 2020, by letter on April 7,
25               2020, by email on April 24, 2020, and by letter on April 29, 2020. On March 24, 2020,
26
                 Plaintiffs sent a redlined copy of the proposed Third Amended Class Action Complaint
27

28

30   STI PUL ATI ON & O R D ER RE TH I R D AM . C L AS S AC TIO N CO M PL . - 1

31
          Case 2:16-cv-00302-MCE-EFB Document 113 Filed 05/05/20 Page 3 of 5


 1               (“TAC”) to counsel for Defendants. Pursuant to Rule 15(a)(2), on April 24, 2020,
 2               Defendants provided written consent for Plaintiffs to amend the complaint. See Fed. R.
 3
                 Civ. P. 15(a)(2). On April 29, 2020, Plaintiffs sent a revised redlined copy of the proposed
 4
                 TAC to counsel for Defendants.
 5
            5.   Pursuant to Rule 15(c)(1), the TAC relates back to the date of the original pleading for the
 6

 7               foregoing reasons:

 8                 A.   Pursuant to Rule 15(c)(1)(C) “the amendment changes the party or the naming of

 9                      the party against whom a claim is asserted,” Fed. R. Civ. P. 15(c)(1)(C), because
10
                        the amendment removes as a named party “Solutionstar LLC” and replaces it with
11
                        Solutionstar Holdings LLC N/K/A Xome Holdings LLC, and Solutionstar Field
12
                        Services LLC.
13
                   B.   Pursuant to Rule 15(c)(1)(B) “the amendment asserts a claim or defense that arose
14

15                      out of the conduct, transaction, or occurrence set out—or attempted to be set out—

16                      in the original pleading,” Fed. R. Civ. P. 15(c)(1)(B), because the TAC reflects that
17                      Solutionstar Holdings LLC and Solutionstar Field Services LLC are responsible
18
                        for the same conduct previously alleged against Solutionstar LLC.
19
                   C.   Pursuant to Rule 15(c)(1)(C)(ii), “within the period provided by Rule 4(m) for
20
                        serving the summons and complaint, the party to be brought in by amendment . . .
21

22                      knew or should have known that the action would have been brought against it, but

23                      for a mistake concerning the proper party’s identity.” Fed. R. Civ. P.

24                      15(c)(1)(C)(ii). The operative SAC put Defendants Solutionstar Holdings LLC and
25                      Solutionstar Field Services LLC on notice of the claims against them because
26
                        newly named Defendant Solutionstar Holdings LLC is a wholly owned subsidiary
27

28

30   STI PUL ATI ON & O R D ER RE TH I R D AM . C L AS S AC TIO N CO M PL . - 2

31
          Case 2:16-cv-00302-MCE-EFB Document 113 Filed 05/05/20 Page 4 of 5


 1                       of Defendant Nationstar Mortgage LLC, and newly named Defendant Solutionstar
 2                       Field Services LLC was a wholly owned subsidiary of Solutionstar Holdings LLC,
 3
                         and both Nationstar Mortgage LLC and Solutionstar Field Services LLC (who
 4
                         Defendants claim is erroneously named as Solutionstar LLC), have been
 5
                         represented in this matter by the firm of Severson & Watson, San Francisco,
 6

 7                       California, since March 17, 2016.

 8          6.   Pursuant to L.R. 137(c), Plaintiffs attach as Exhibit A hereto a redlined version of the SAC

 9               (omitting all exhibits) and attach as Exhibit B hereto the proposed TAC (omitting all
10
                 exhibits).
11
            7.   Plaintiffs shall file and serve the TAC on the parties to this case within seven (7) days of
12
                 this Order granting the Stipulated Motion, and on Solutionstar Holdings LLC and
13
                 Solutionstar Field Services LLC, pursuant to Rule 4. See Fed. R. Civ. P. 4. Counsel for
14

15               Defendants has agreed to accept service of the TAC electronically.

16          8.   Pursuant to Rule 15(a)(3), the deadline for Defendants to answer Plaintiffs’ TAC shall be
17               fourteen (14) days after service of the TAC. See Fed. R. Civ. P. 15(a)(3).
18
            The Parties therefore respectfully request the Court grant this Stipulated Motion.
19
20
     DATED this 4th day of May 2020.
21
                                                    By /s/ Laura R. Gerber
22
                                                        Dean Kawamoto (Bar No. 232032)
23                                                      dkawamoto@kellerrohrback.com
                                                        Derek W. Loeser, admitted pro hac vice
24                                                      dloeser@kellerrohrback.com
                                                        Gretchen S. Obrist, admitted pro hac vice
25                                                      gobrist@kellerrohrback.com
                                                        Laura R. Gerber, admitted pro hac vice
26
                                                        lgerber@kellerrohrback.com
27                                                      Rachel Morowitz, admitted pro hac vice
                                                        rmorowitz@kellerrohrback.com
28

30   STI PUL ATI ON & O R D ER RE TH I R D AM . C L AS S AC TIO N CO M PL . - 3

31
          Case 2:16-cv-00302-MCE-EFB Document 113 Filed 05/05/20 Page 5 of 5


 1                                                    KELLER ROHRBACK L.L.P.
                                                      1201 Third Ave, Suite 3200
 2                                                    Seattle, WA 98101
 3                                                    Tel.: (206) 623-1900

 4                                                    Thomas E. Loeser (Bar No. 202724)
                                                      toml@hbsslaw.com
 5                                                    HAGENS BERMAN SOBOL SHAPIRO L.L.P.
                                                      1301 Second Avenue, Suite 2000
 6                                                    Seattle, WA 98101
 7                                                    Tel.: (206) 623-7292

 8                                                    Attorneys for Plaintiffs

 9                                               By /s/ Mary Kate Sullivan________________
                                                     John B. Sullivan (Bar No. 96742)
10
                                                     jbs@severson.com
11                                                   Erik Kemp (Bar No. 246196)
                                                     ek@severson.com
12                                                   Mary Kate Sullivan (Bar No. 180203)
                                                     mks@severson.com
13                                                   SEVERSON & WERSON
                                                     A Professional Corporation
14
                                                     One Embarcadero Center, Suite 2600
15                                                   San Francisco, CA 94111
                                                     Tel.: (415) 398-3344
16
                                                      Attorneys for Defendants
17

18

19          IT IS SO ORDERED.
20   Dated: May 4, 2020
21

22

23

24

25

26
27

28

30   STI PUL ATI ON & O R D ER RE TH I R D AM . C L AS S AC TIO N CO M PL . - 4

31
